NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        JERRY D. WOODS, Petitioner.

                         No. 1 CA-CR 14-0744 PRPC
                             FILED 1-19-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 0000-122853
                 The Honorable Michael W. Kemp, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jerry D. Woods, San Luis
Petitioner
                             STATE v. WOODS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.


C A T T A N I, Judge:

¶1             Jerry D. Woods petitions for review of the summary dismissal
of his petition for writ of habeas corpus, which the superior court treated as
a petition for post-conviction relief. For reasons that follow, we grant
review but deny relief.

¶2           In 1982, following a jury trial, Woods was convicted of first
degree murder and armed robbery, and he was sentenced to life
imprisonment without the possibility of release for 25 years and a
consecutive 12-year prison term. The convictions and sentences were
affirmed by the Arizona Supreme Court. State v. Woods, 141 Ariz. 446
(1984).

¶3             Woods has commenced multiple prior post-conviction relief
proceedings since that time, all of which were unsuccessful. In 2014, Woods
filed the instant petition (and supplemental petition) for writ of habeas
corpus seeking relief from his sentence. The superior court properly treated
the filings as requests for post-conviction relief, see Ariz. R. Crim. P. 32.3,
and summarily dismissed the petition on the basis that Woods failed to
state a claim that could be raised in an untimely and successive post-
conviction relief proceeding. This petition for review followed.

¶4            Woods argues that the sentence imposed was excessive and
unlawful. Specifically, he contends that the 12-year prison term imposed
for his armed robbery conviction was excessive because it was based on an
allegedly erroneous argument by the State and was greater than the
presumptive sentence for that crime. He also argues that the sentence was
contrary to the sentencing court’s statement that a less-than-presumptive
term was appropriate.        He further asserts that the “extreme[ly]
disproportionate sentence” received by his co-defendant underscores the
excessiveness of his sentence.




                                      2
                            STATE v. WOODS
                           Decision of the Court

¶5             This argument involves a claim for relief from an unlawful
sentence under Rule 32.1(c). An untimely or successive petition for post-
conviction relief, however, may not raise Rule 32.1(c) claims; only claims
under Rule 32.1(d) (sentence expired), (e) (newly discovered evidence), (f)
(no fault for failure to timely file notice of post-conviction relief), (g)
(significant change in the law), or (h) (actual innocence) are cognizable in
an untimely or successive petition. Ariz. R. Crim. P. 32.2(b), 32.4(a). And
although Woods’s petition includes a citation to Rule 32.1(d), the claim is
premised on his assertion that he should have received a lesser sentence
(which, if imposed, would have expired).

¶6            Woods also argues that the use of his juvenile record during
a hearing violated due process. This Rule 32.1(a) claim asserting a
constitutional violation similarly may not be raised in an untimely or
successive petition for post-conviction relief. See Ariz. R. Crim. P. 32.2(b),
32.4(a).

¶7            Accordingly, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        3